





TABLE OF CONTENTS




Preamble

1




Section I
Formation; Name and Office; Purpose; Partnership Treatment

1




Section II
Definitions

2




Section III
Capital Contributions

6




Section IV
Allocations and Distributions

9




Section V
Management

14




Section VI
Members

19




Section VII
Transfers and Withdrawals

21




Section VIII
Dissolution and Termination

25



















Section IX
Other Interests of an Interest Holder or Manager

27




Section X
Indemnity

28




Section XI
Miscellaneous

29




Section XII
Arbitration

31




SECTION XIII
Indemnification of Claim by Ascender

32




SECTION XIV
Termination of Prior Venture Agreements

32




OPERATING AGREEMENT

OF

ILX-BRUNO L.L.C.

an Arizona limited liability company




THIS OPERATING AGREEMENT is made and entered into effective as of the _____ day
of August, 2005, by and among ILX Resorts Incorporated, an Arizona corporation
as the Manager,
















James Bruno Enterprises LLC, an Arizona limited liability company as a Member
(Bruno) and ILX Resorts Incorporated, an Arizona corporation as a Member (ILX),
executing this Agreement as Members, of ILX-Bruno LLC, an Arizona limited
liability company (the “Company'').




Preamble




The United States Government, through the Forest Service of the Department of
Agriculture, has conducted an auction on approximately 21 acres of land in
Sedona, Arizona (the “ Property”).  Bruno was the winning bidder at $8,400,000.
    Bruno and ILX then entered into a series of escrow and other agreements,
including the following, which are attached hereto as Group Exhibit A.




1.

Escrow Agreement # 00615489-KB at Pioneer Title Agency in Flagstaff, Arizona for
the purchase of the Property by James Bruno Enterprises from the U.S. Forest
Service.




2.

Escrow Agreement # 00615490-KB at Pioneer Title Agency in Flagstaff, Arizona for
the purchase of the Property from James Bruno Enterprises, LLC.




3.

Venture Agreement made May 11, 2005 by and between James Bruno Enterprises LLC
and ILX Resorts Incorporated, an Arizona corporation.




4.

Amendment to Venture Agreement made June 1, 2005 by and between James Bruno
Enterprises LLC and ILX Resorts Incorporated,
















an Arizona corporation.




Section I

Formation; Name and Office; Purpose; Partnership Treatment




1.1.

Formation. Pursuant to the Arizona Limited Liability Company Act, A.R.S.
Sections 29-601 through 29-857 (the “Act''), the parties shall form an Arizona
limited liability company effective upon the filing of the Articles of
Organization of this Company (the ``Articles'') with the Arizona Corporation
Commission. The parties have executed this Agreement to serve as the “Operating
Agreement'' of the Company, as that term is defined in A.R.S. Section
29-601(12), and, subject to any applicable restrictions set forth in the Act,
the business and affairs of the Company, and the relationships of the parties to
one another, shall be operated in accordance with and governed by the terms and
conditions set forth in this Agreement. By executing this Agreement, the Manager
certifies that the Members executing this Agreement constitute all of the
Members of the Company at the time of its formation. The parties agree to
execute all amendments of the Articles, and do all filing, publication, and
other acts as may be appropriate from time to time hereafter to comply with the
requirements of the Act.




1.2.

Name and Registered Office. The Company shall be conducted under the name of
ILX-Bruno LLC, and the registered office of the Company shall be at 2111 E.
Highland, Suite 210, Phoenix, Arizona, or such other place as the Manager may
from time to time determine.




1.3.

Purpose. The purpose and business of this Company
















shall be to develop the Property.   The Company shall have the power to do any
and all acts and things necessary, appropriate, or incidental to the furtherance
of such purpose. The Company may engage in other business or acquire other
assets only on the vote of a Majority in Interest of the Members.  The purpose
of the company shall be implemented by taking acts that include but are not
limited too the conceptualization of a master plan on the Real Property; the
approval of entitlements and development agreements with the City of Sedona; and
the construction and sale to consumer purchasers of the buildings developed on
the Real Property by the Company.  The intent of the Company is to accomplish
these acts within three to five years after all entitlements are in place.




1.4.

Treatment as a Partnership.  It is the intent of the Members that the Company
shall always be operated in a manner consistent with its treatment as a
partnership for federal and state income tax purposes, but that the Company
shall not be operated or treated as a partnership for purposes of the federal
Bankruptcy Code. No Member or Manager shall take any action inconsistent with
this intent.







Section II

Definitions




The following terms shall have the meanings set forth in this Section II:




“Act” means the Arizona Limited Liability Company Act, A.R.S. Sections 29-601
through 29-857, as amended from time to
















time (or any corresponding provisions of succeeding law).




“Adjusted Book Value” means with respect to Company property, the property's
Initial Book Value with the adjustments required under this Agreement.




“Adjusted Capital Account Deficit” means, with respect to any Interest Holder,
the deficit balance, if any, in the Interest Holder's Capital Account as of the
end of the relevant Fiscal Year, after giving effect to the following
adjustments:




(i) the Capital Account shall be increased by the amounts which the Interest
Holder is obligated to restore under this Agreement or is deemed obligated to
restore pursuant to Regulation Sections 1.704-2(g)(1) and (i)(5) (i.e., the
Interest Holder's share of Minimum Gain and Member Minimum Gain); and




(ii) the Capital Account shall be decreased by the items described in Regulation
Sections 1.704-1(b)(2)(ii)(d)(4), (5) and (6).




This definition of Adjusted Capital Account Deficit is intended to comply with
Section 1.704-1(b)(2)(ii)(d) of the Treasury Regulations and shall be
interpreted and applied in a manner consistent with that Regulation.




“Affiliate” means, with respect to any Interest Holder or Manager, any Person:
(i) who is a member of the Interest Holder's or Manager's Family; (ii) which
owns more than twenty percent
















(20%) of the voting or economic interests in the Interest Holder or Manager;
(iii) in which the Interest Holder or Manager owns more than twenty percent
(20%) of the voting or economic interests; or (iv) in which more than twenty
percent (20%) of the voting or economic interests are owned by a Person who has
a relationship with the Interest Holder or Manager described in clause (i),
(ii), or (iii) above.




“Capital Account” means the account maintained by the Company for each Interest
Holder in accordance with the provisions of Section III.




“Capital Contribution” means the total amount of cash and the fair market value
of any other assets contributed (or deemed contributed under Regulation Section
1.704-1(b)(2)(iv)(d)) to the Company by an Interest Holder, net of liabilities
secured by the contributed Property that the Company is considered to assume or
take subject to under Section 752 of the Code.




“Cash Flow” means all cash funds derived from operations of the Company
(including interest received on reserves), without reduction for any noncash
charges, but less cash funds used to pay current operating expenses and to pay
or establish reasonable reserves for future expenses, debt payments, capital
improvements, and replacements as determined by the Manager. Cash Flow shall be
increased by the reduction of any reserve previously established.




“Code” means the Internal Revenue Code of 1986, as amended, or any corresponding
provision of any succeeding law.



















“Company Minimum Gain” has the meaning set forth in Regulation Section
1.704-2(b)(2) for “partnership minimum gain.”




“Event of Withdrawal” means those events and circumstances listed in Section
29-733 of the Act other than subparagraphs 4 or 5 thereof.




“Family” means a Person's spouse, lineal ancestors or descendants by birth or
adoption, siblings, and trusts for the benefit of such Person or any of the
foregoing individuals.




“Fiscal Year” or “Annual Period” means the fiscal year of the Company, as
determined under Section V.




“Interest” means a Person's share of the Profits and Losses (and specially
allocated items of income, gain, and deduction) of, and the right to receive
distributions from, the Company.




“Interest Holder” means any Person who holds an Interest, whether as a Member or
as an unadmitted assignee of a Member.




“Initial Book Value” means, with respect to Property contributed to the Company
by an Interest Holder, the Property's fair market value at the time of
contribution and, with respect to all other Property, the Property's adjusted
basis for federal income tax purposes at the time of acquisition.




“Majority in Interest” means one or more Members who
















own, collectively, a simple majority of the Percentage Interests held by
Members.




“Manager” means that person designated as such pursuant to Section V of this
Agreement.




“Member” means each Person signing this Agreement and any Person who
subsequently is admitted as a member of the Company until such time as an Event
of Withdrawal has occurred with respect to such Member.




“Member Nonrecourse Debt” has the meaning set forth in Section 1.704-2(b)(4) of
the Treasury Regulations for “partner nonrecourse debt.”




“Member Nonrecourse Debt Minimum Gain” has the meaning set forth in Regulation
Section 1.704-2(i) for “partner nonrecourse debt minimum gain.”




“Member Nonrecourse Deductions” has the meaning set forth in Regulation Section
1.704-2(i) for “partner nonrecourse deductions.”




“Membership Rights” means all of the rights of a Member in the Company,
including a Member's: (i) Interest, (ii) right to inspect the Company's books
and records, and (iii) right to participate in the management of and vote on
matters coming before the Company.



















“Nonrecourse Deductions” has the meaning set forth in Regulation Section
1.704-2(b)(1). The amount of Nonrecourse Deductions shall be determined
according to the provisions of Regulation Section 1.704-2(c).




“Nonrecourse Liability” has the meaning set forth in Regulation Section
1.704-2(b)(3).




“Percentage Interest” means, as to a Member, the percentage set forth after the
Member's name in Section 3.2.1, and as amended from time to time, and, as to an
Interest Holder who is not a Member, the Percentage of the Member whose Interest
has been acquired by such Interest Holder, to the extent the Interest Holder has
succeeded to that Member's Interest.




“Person” means and includes an individual, corporation, partnership,
association, limited liability company, trust, estate, or other entity.




“Profit” and “Loss” means, for each Fiscal Year of the Company (or other period
for which Profit or Loss must be computed), the Company's taxable income or loss
determined in accordance with Code Section 703(a), with the following
adjustments:




(i) all items of income, gain, loss, deduction, or credit required to be stated
separately pursuant to Code Section 703(a)(1) shall be included in computing
taxable income or loss;




(ii) any tax-exempt income of the Company, not otherwise
















taken into account in computing Profit or Loss, shall be included in computing
Profit or Loss;




(iii) any expenditures of the Company described in Code Section 705(a)(2)(B) (or
treated as such pursuant to Regulation Section 1.704-1(b)(2)(iv)(i)) and not
otherwise taken into account in computing Profit or Loss, shall be included in
computing Profit or Loss;




(iv) if the Adjusted Book Value of Company Property differs from its adjusted
basis for federal income tax purposes, then gain or loss resulting from any
taxable disposition of Company property shall be computed by reference to the
Adjusted Book Value of the Property disposed of rather than the adjusted basis
of the property for federal income tax purposes;




(v) if the Adjusted Book Value of Company Property differs from its adjusted
basis for federal income tax purposes, then in lieu of the depreciation,
amortization, or cost recovery deductions allowable in computing taxable income
or loss, the depreciation, amortization (or other cost recovery deduction) shall
be an amount that bears the same ratio to the Adjusted Book Value of such
Property as depreciation, amortization (or other cost recovery deduction)
computed for federal income tax purposes for such period bears to the adjusted
tax basis of such Property. If the Property has a zero adjusted tax basis, the
depreciation, amortization (or other cost recovery deduction) of such Property
shall be determined under any reasonable method selected by the Manager; and




(vi) any items which are specially allocated pursuant to Sections 4.2 and 4.3
hereof shall not be taken into account in
















computing Profit or Loss.




“Property” means the 21 acres that is described in Exhibit A that is to be
acquired from the U.S. Forest Service.




“Transfer” means, when used as a noun, any voluntary or involuntary sale,
hypothecation, pledge, assignment, attachment, or other transfer, and, when used
as a verb, means voluntarily or involuntarily to sell, hypothecate, pledge,
assign, or otherwise

transfer. [For purposes of this agreement, a Transfer of a majority or
controlling interest in a Member or Interest Holder shall be deemed to be a
transfer of such Member's or Interest Holder's Interest.]




“Treasury Regulations” or “Regulations” means the income tax regulations,
including any temporary regulations, promulgated under the Code as such
regulations may be amended from time to time (including corresponding provisions
of succeeding regulations).




Section III

Capital Contributions




3.1.

Capital Accounts. A Capital Account shall be maintained for each Interest Holder
in accordance with the following provisions:




3.1.1.

An Interest Holder's Capital Account shall be
















credited with the amount of money contributed by the Interest Holder to the
Company; the fair market value of the Property contributed by the Interest
Holder to the Company (net of liabilities secured by such contributed Property
that the Company is considered to assume or take subject to under Section 752 of
the Code); the Interest Holder's allocable share of Profit and items of income
and gain specially allocated to the Interest Holder pursuant to Section IV
(other than Section 4.2); and the amount of Company liabilities that are assumed
by the Interest Holder under Regulation Section 1.704-1(b)(2)(iv)(c);




3.1.2.

An Interest Holder's Capital Account shall be debited with the amount of money
distributed to the Interest Holder; the fair market value of any Company
property distributed to the Interest Holder (net of liabilities secured by such
distributed property that the Interest Holder is considered to assume or take
subject to under Section 752 of the Code); the Interest Holder's allocable share
of loss and items of deduction and loss specially allocated to the Interest
Holder pursuant to Section IV (other than Section 4.2); and the amount of the
Interest Holder's liabilities that are assumed by the Company under Regulation
Section 1.704-1(b)(2)(iv)(c);




3.1.3.  If Company property is distributed to an Interest Holder, the Capital
Accounts of all Interest Holders shall be adjusted as if the distributed
Property had been sold in a taxable disposition for the gross fair market value
of such Property on the date of distribution (taking into account Section 7701
of the Code) and the Profit or Loss from such disposition allocated to the
Interest Holders as provided in Section IV.




3.1.4.  If money or other property (other than a de minimis amount) is (i)
contributed to the Company by a new or
















existing Interest Holder in exchange for an interest in the Company; or (ii)
distributed by the Company to a retiring or continuing Interest Holder as
consideration for an interest in the Company; then, if the [Manager deems such
an adjustment to be necessary to reflect the economic interests of the Interest
Holders, the Book Value of the Company's property shall be adjusted to equal its
gross fair market value on such date (taking into account Section 7701(g) of the
Code) and the Capital Accounts of all Interest Holders shall be adjusted in the
same manner as if all the Company property had been sold in a taxable
disposition for such amount on such date and the Profit or Loss allocated to the
Interest Holders as provided in Section IV.




3.1.5.  To the extent an adjustment to the tax basis of any Company asset
pursuant to Code Section 734(b) or Code Section 743(b) is required, pursuant to
Regulation Section 1.704-1(b)(2)(iv)(m), to be taken into account in determining
Capital Accounts, the Book Value of the Company's property and the Capital
Account of the Interest Holders shall be adjusted in a manner consistent with
the manner in which the Capital Accounts are required to be adjusted pursuant to
that Section of the Regulations.




If any Interest is transferred pursuant to the terms of this Agreement, the
transferee shall succeed to the Capital Account of the transferor to the extent
the Capital Account is attributable to the transferred Interest. It is intended
that the Capital Accounts of all Interest Holders shall be maintained in
compliance with the provisions of Regulation Section 1.704-1(b), and all
provisions of this Agreement relating to the maintenance of Capital Accounts or
the Adjusted Book Value of Company property shall be interpreted and applied in
a manner consistent with that Section of the Regulations.



















3.2.

Capital Contributions.




3.2.1.  Initial Capital Contributions.  Upon the execution of this Agreement,
the Members shall make the following contributions to the capital of the
Company.   Prior to the execution of this Operating Agreement, Bruno has placed
on deposit with the U.S. Forest Service $588,000, and ILX has placed on deposit
with the U.S. Forest Service $252,000 for a total of $840,000.  On or before
 September 21, 2005, Bruno shall contribute an additional $3,912,000 and ILX
shall contribute an additional $4,248,000 so that the Initial Capital
Contributions of each of ILX and Bruno are $4,500,000 and the total Initial
Capital Contributions are $9,000,000.  Therefore the initial Percentage
Interests shall be:




ILX Resorts Incorporated

50%




James Bruno Enterprises, LLC

50%




3.2.2.  Additional Capital Contributions.




3.2.2.1.  If the Manager at any time or from time to time determines that the
Company requires additional Capital Contributions, then the Manager shall give
notice to each Member of (i) the total amount of additional Capital
Contributions required, (ii) the reason the additional Capital Contribution is
required, (iii) each Member's proportionate share of the total additional
Capital Contribution (determined in accordance with this Section), and (iv) the
date each Member's additional Capital Contribution is due and payable, which
date shall be thirty (30) days after the notice has been given. The total
additional Capital Contribution which the
















Manager may require the Members to contribute during the term of this Agreement
shall not exceed One Million dollars ($1,000,000) in the aggregate. A Member's
proportionate share of the total additional Capital Contribution shall be equal
to the product obtained by multiplying the Member's Percentage Interest by the
total additional Capital Contribution required. A Member's proportionate share
shall be payable in cash or by check.




3.2.2.2.  Except as provided in Section 3.2.2.1, no Member shall be required to
contribute any additional capital to the Company, and no Member shall have any
personal liability for any obligation of the Company.  Without limiting 3.2.2.1,
the Company’s goal is not to have Additional Capital Contributions and, to the
extent reasonably available, to utilize debt financing arranged by the Manager
and secured by Company property.




3.2.2.3.  If any Member fails to make his or her additional Capital Contribution
when due, (i) the Manager shall give written notice to the other Members, who
shall have the option for a period of thirty (30) days to make some or all of
the noncontributing Member's additional Capital Contribution in proportion to
their relative Percentage Interests or in such other proportion as they may all
agree, (ii) the Percentage Interests of the Members shall be adjusted to equal
the percentage which each Member's total Capital Contributions bears to the
total Capital Contributions of all the Members, and (iii) the Manager shall give
written notice to all of the Members of the adjusted Percentage Interests. This
remedy is in addition to any other remedies allowed by law or this Agreement.




3.3.

Withdrawal or Return of Capital Contributions. Except as specifically provided
in this Agreement, no Interest Holder shall have the right to withdraw or reduce
the Capital Contributions it
















makes to the Company. Upon dissolution of the Company or liquidation of its
interest in the Company, each Interest Holder shall look solely to the assets of
the Company for return of its Capital Contributions and, if the Company's
property remaining after the payment or discharge of the debts, obligations, and
liabilities of the Company is insufficient to return the Capital Contributions
of each Interest Holder, no Interest Holder shall have any recourse against the
Company, any Interest Holder, or Manager.




3.4.

Form of Return of Capital. Under circumstances requiring a return of any Capital
Contributions, no Interest Holder shall have the right to receive property other
than cash except as may be specifically provided herein.




3.5.

Salary or Interest. Except as otherwise expressly provided in Section V of this
Agreement, no Interest Holder or Manager shall receive any interest, salary, or
drawing with respect to his or her Capital Contributions or his or her Capital
Account, or for services rendered on behalf of the Company.




Section IV

Allocations and Distributions




4.1.

Allocations. After making any special allocations contained in Section 4.3,
remaining Profits and Losses shall be allocated for any Fiscal Year in the
following manner:




4.1.1.  Profits.



















4.1.1.1.  First, Profits shall be allocated among the Interest Holders in
proportion to the cumulative Losses previously allocated to the Interest Holder
under Section 4.1.2.3 until the cumulative Profits allocated to each Interest
Holder under this subparagraph equal the cumulative Losses previously allocated
to each Interest Holder under Section 4.1.2.3;




4.1.1.2.  Second, Profits shall be allocated proportionately among the Interest
Holders until the cumulative Profits allocated to each Interest Holder under
this subparagraph equal the cumulative Priority Return each Interest Holder has
received through the end of the Fiscal Year plus Losses, if any, allocated to
the Interest Holder under Section 4.1.2.2; and




4.1.1.3.  Third, Profits shall be allocated to the Interest Holders in
accordance with their Percentage Interests.




4.1.2.  Losses.




4.1.2.1.  First, Losses shall be allocated to the Interest Holders in proportion
to the cumulative Profits previously allocated to the Interest Holders under
Section 4.1.1.3 until the cumulative Losses allocated pursuant to this
subparagraph to each Interest Holder are equal to the cumulative Profits
previously allocated to each Interest Holder under Section 4.1.1.3;




4.1.2.2.  Second, Losses shall be allocated to the Interest Holders in
proportion to the cumulative Profits previously allocated to the Interest
Holders under Section 4.1.1.2 until the cumulative Losses allocated pursuant to
this subparagraph to each Interest Holder are equal to the cumulative Profits
previously
















allocated to each Interest Holder under Section 4.1.1.2; and




4.1.2.3.  Third, Losses shall be allocated to the Interest Holders in accordance
with their Percentage Interests.




4.1.3.  Loss Limitations.




4.1.3.1.  No Losses shall be allocated to any Interest Holder pursuant to
Section 4.1 if the allocation causes the Interest Holder to have an Adjusted
Capital Account Deficit or increases the Interest Holder's Adjusted Capital
Account Deficit. All Losses in excess of the limitations set forth in this
Subsection shall be allocated to the other Interest Holders in accordance with
the other Interest Holders' Percentage Interests until all Interest Holders are
subject to the limitation of this Subsection, and thereafter, in accordance with
the Interest Holders' interest in the Company as determined by the Manager. If
any Losses are allocated to an Interest Holder because of this Subsection, then
notwithstanding any other provision of this Agreement, all subsequent Profits
shall be allocated to the Interest Holders pro rata based on Losses allocated to
them pursuant to this Subsection until each Interest Holder has been allocated
an amount of Profits pursuant to this Subsection equal to the Losses previously
allocated to that Interest Holder under this Subsection.




4.1.3.2.  If the Company is on the cash method of accounting and more than 35%
of the Company's Losses in any year would be allocable to Interest

Holders who are limited entrepreneurs (within the meaning of § 464(e)(2) of the
Code), then except as otherwise provided in Section 4.1.3.1, the Losses in
excess of 35% otherwise allocable to
















those Interest Holders shall be specially allocated among the other Interest
Holders in the ratio that each shares in Losses. If any Losses are allocated to
an Interest Holder under this Subsection, then notwithstanding any other
provision of this Agreement, all subsequent Profits shall be allocated to the
Interest Holders pro rata based on Losses allocated to them pursuant to this
Subsection until each Interest Holder has been allocated an amount of Profits
pursuant to this Subsection in the current and previous Fiscal Years equal to
the Losses allocated to that Interest Holder pursuant to this Subsection in
previous Fiscal Years.




4.2.

Section 704(c) Allocations.




4.2.1.  Contributed Property.  In accordance with Code Section 704(c) and the
Regulations thereunder, as well as Regulation Section 1.704-1(b)(2)(iv)(d)(3),
income, gain, loss, and deduction with respect to any property contributed (or
deemed contributed) to the Company shall, solely for tax purposes, be allocated
among the Interest Holders so as to take account of any variation between the
adjusted basis of the property to the Company for federal income tax purposes
and its fair market value at the date of contribution (or deemed contribution).




4.2.2.  Adjustments to Book Value.  If the Adjusted Book Value of any Company
asset is adjusted as provided in Section 3.1.4, subsequent allocations of
income, gain, loss, and deduction with respect to the asset shall, solely for
tax purposes, take account of any variation between the adjusted basis of the
asset for federal income tax purposes and its Adjusted Book Value in the manner
as provided under Code Section 704(c) and the Regulations thereunder.



















4.3.

Regulatory Allocations.  The following allocations shall be made in the
following order:




4.3.1.  Company Minimum Gain Chargeback.  Except as set forth in Regulation
Section 1.704-2(f)(2), (3), (4), and (5), if during any Fiscal Year there is a
net decrease in Company Minimum Gain, each Interest Holder, prior to any other
allocation pursuant to this Section IV, shall be specially allocated items of
gross income and gain for such taxable year (and, if necessary, succeeding
taxable years) in an amount equal to that Interest Holder's share of the net
decrease of Company Minimum Gain, computed in accordance with Regulation Section
1.704-2(g)(2). Allocations of gross income and gain pursuant to this Subsection
shall be made first from gain recognized from the disposition of Company assets
subject to Nonrecourse Liabilities to the extent of the Minimum Gain
attributable to those assets and, thereafter, from a pro rata portion of the
Company's other items of income and gain for the taxable year. It is the intent
of the parties hereto that any allocation pursuant to this Subsection shall
constitute a “minimum gain chargeback” under Regulation Section 1.704-2(f).




4.3.2.  Member Nonrecourse Debt Minimum Gain Chargeback.  Except as set forth in
Regulation Section 1.704-2(i)(4), if during any Fiscal Year there is a net
decrease in Member Nonrecourse Debt Minimum Gain, each Interest Holder with a
share of that Member Nonrecourse Debt Minimum Gain (determined under Regulation
Section 1.704-2(i)(5)) as of the beginning of the Fiscal Year shall be specially
allocated items of income and gain for such Fiscal Year (and, if necessary,
succeeding Fiscal Years) in an amount equal to that Interest Holder's share of
the net decrease in Member Nonrecourse Debt Minimum Gain, computed in accordance
with Regulation Section 1.704-2(i)(4). Allocations of gross income and gain
pursuant to this Subsection shall be made first from gain recognized from the
















disposition of Company assets subject to Member Nonrecourse Debt to the extent
of the Member Minimum Gain attributable to those assets and, thereafter, from a
pro rata portion of the Company's other items of income and gain for the Fiscal
Year. It is the intent of the parties hereto that any allocation pursuant to
this Subsection shall constitute a “minimum gain chargeback” under Regulation
Section 1.704-2(i)(4).




4.3.3.  Qualified Income Offset.  If an Interest Holder unexpectedly receives an
adjustment, allocation, or distribution described in Regulation Section
1.704-1(b)(2)(ii)(d)(4), (5), or (6), then to the extent required under
Regulations Section 1.704-1(b)(2)(d), such Interest Holder shall be allocated
items of income and gain of the Company (consisting of a pro rata portion of
each item of Company income, including gross income and gain for that Fiscal
Year) before any other allocation is made of Company items for that Fiscal Year,
in the amount and in proportions required to eliminate the Interest Holder's
Adjusted Capital Account Deficit as quickly as possible. This Subsection is
intended to comply with, and shall be interpreted consistently with, the
“qualified income offset” provisions of the Regulations promulgated under Code
Section 704(b).




4.3.4.  Nonrecourse Deductions.  Nonrecourse Deductions for a Fiscal Year or
other period shall be allocated among the Interest Holders in proportion to
their Percentage Interests.




4.3.5.  Member Nonrecourse Deductions.  Any Member Nonrecourse Deduction for any
Fiscal Year or other period attributable to a Member Nonrecourse Liability shall
be allocated to the Interest Holder who bears the risk of loss for the Member
















Nonrecourse Debt in accordance with Regulation Section 1.704-2(i).




4.3.6.  Regulatory Allocations.  The allocations contained in Section 4.3 are
contained herein to comply with the Regulations under Section 704(b) of the
Code. In allocating other items of Profit or Loss, the allocations contained in
Section 4.3 shall be taken into account so that to the maximum extent possible
the net amount of Profit or Loss allocated to each Interest Holder will be equal
to the amount that would have been allocated to each Interest Holder if the
allocations contained in Section 4.3 had not been made.




4.4.

Distributions.  Except as otherwise provided in this Agreement, distributions
shall be made to the Interest Holders at such times and in such amounts as
determined by the Manager in the Manager's sole discretion; provided, however,
that all Cash Flow for each Fiscal Year of the Company shall be distributed to
the Interest Holders no later than seventy-five (75) days after the end of such
Fiscal Year. All distributions shall be made in proportion to the Percentage
Interests.




4.5.

General.




4.5.1.  Timing and Amount of Distributions.  Except as otherwise provided in
this Agreement, distributions shall be made to the Interest Holders at such
times and in such amounts as determined by the Manager in the Manager's sole
discretion. Distributions shall be made as soon as possible from available cash
flow, consistent however with the Manager’s reasonable determination of cash
reserves required by the Company to meet working capital and debt service
requirements.



















4.5.2.  Form of Distribution.  In connection with any distribution, no Interest
Holder shall have the right to receive Property other than cash except as may be
specifically provided herein. If any assets of the Company are distributed in
kind to the Interest Holders, those assets shall be valued on the basis of their
fair market value, and any Interest Holder entitled to any interest in those
assets shall receive that interest as a tenant-in-common with all other Interest
Holders so entitled. Unless the Interest Holders otherwise agree, the fair
market value of the assets shall be determined by an independent appraiser who
shall be selected by the Manager.




4.5.3.  Withholding.  All amounts required to be withheld pursuant to Code
Section 1446 or any other provision of federal, state, or local tax law shall be
treated as amounts actually distributed to the affected Interest Holders for all
purposes under this Agreement.




4.5.4.  Varying Interests; Distributions and Allocations in Respect to
Transferred Interests.  Profits, Losses, and other items shall be calculated on
a monthly, daily, or other basis permitted under Code Section 706 and the
Regulations. If any Interest is sold, assigned, or transferred during any
accounting period in compliance with the provisions of this Agreement, Profits,
Losses, each item thereof, and all other items attributable to such Interest for
such period shall be divided and allocated between the transferor and the
transferee by taking into account their varying interests during the period in
accordance with Code Section 706(d), using any conventions permitted by law and
selected by the Manager. All distributions on or before the date of such
transfer shall be made to the transferor, and all distributions thereafter shall
be made to the transferee. Solely for purposes of making such allocations and
distributions, the Company shall
















recognize such transfer not later than the end of the calendar month during
which it is given notice of such transfer, provided that if the Company does not
receive a notice stating the date such Interest was transferred and such other
information as it may reasonably require within thirty (30) days after the end
of the Fiscal Year during which the transfer occurs, then all of such items
shall be allocated, and all distributions shall be made, to the person who,
according to the books and records of the Company, on the last day of the Fiscal
Year during which the transfer occurs, was the owner of the Interest. Neither
the Company nor any Interest Holder or Manager shall incur any liability for
making allocations and distributions in accordance with the provisions of this
Section, whether or not any Interest

Holder, Manager, or the Company has knowledge of any transfer of ownership of
any Interest.




4.5.5.  Knowledge.  The Interest Holders acknowledge that they understand the
economic and income tax consequences of the allocations and distributions under
this Agreement and agree to be bound by the provisions of this Section IV in
reporting their taxable income and loss from the Company.




4.5.6.  Amendment.  The Manager is hereby authorized, upon the advice of the
Company's tax counsel, to amend this Section IV to comply with the Code and the
Regulations promulgated under Code Section 704(b); provided, however, that no
amendment shall materially affect the distributions to an Interest Holder
without the Interest Holder's prior written consent.




4.5.7

Revenue and Expense.  In determining profit, expenses shall mean and all costs,
charges and expenses of any nature directly or indirectly attributable to the
holding, development and sale of the Real Property, including but not
















limited to product cost, sales and marketing expenses, general administrative
expenses, financing costs, collection costs, closing costs exchange fees,
recording fees, loan fees and other costs of development.   Revenue shall
include all receipts on the sale of the developments on the  Property but
upgrades and conversions into ILX timeshares and interest arbitrage on timeshare
sales shall not be included in revenue.




Section V

Management




5.1.

Management.  Subject to the rights of the Members under the Act or the
provisions of this Agreement to approve certain actions, the business and
affairs of the Company shall be managed exclusively by its Manager. The Manager
shall direct, manage, and control the business of the Company to the best of the
Manager's ability and, subject only to those restrictions set forth in the Act
or this Agreement, shall have full and complete authority, power, and discretion
to make any and all decisions and to do any and all things which the Manager
deems appropriate to accomplish the business and objectives of the Company. No
Member other than a Member who is also a Manager shall have the authority to act
for or bind the Company. Each Member other than a Member acting as a Manager
agrees not to incur any liability on behalf of the other Members or otherwise
enter into any transaction or do anything which will subject the other Members
to any liability, except in all instances as contemplated hereby.




5.2.

Number, Tenure, and Qualifications.  The initial Manager of the Company shall be
ILX Resorts Incorporated or its Affiliate. The number of Managers of the Company
shall be fixed from time to time by the vote of a Majority in Interest of the
















Members, but in no instance shall there be less than one Manager. Each Manager
shall hold office until his resignation or removal.




5.3.

Certain Powers of the Manager.  Without limiting the generality of Section 5.1,
the Manager shall have power and authority on behalf of the Company:




5.3.1.  To acquire property from and sell property to any person as the Manager
may determine. The fact that a Member or Manager is directly or indirectly
affiliated or connected with any such person shall not prohibit the Manager from
dealing with that Person;




5.3.2.  To borrow money for the Company from banks, other lending institutions,
the Interest Holders, Manager, or Affiliates of the Interest Holders or Manager
on such terms as the Manager may deem appropriate, and in connection therewith,
to hypothecate, encumber, and grant security interests in the assets of the
Company to secure repayment of the borrowed sums. No debt or other obligation
shall be contracted or liability incurred by or on behalf of the Company except
by the Manager;




5.3.3.  To purchase liability and other insurance to protect the Manager and the
Company's property and business;




5.3.4.  To hold and own any Company real and personal property in the name of
the Company or others as provided in this Agreement;



















5.3.5.  To invest Company funds temporarily to the extent not required to pay
the current expenses of the Company;




5.3.6.  To execute on behalf of the Company all instruments and documents,
including, without limitation, checks, drafts, notes, and other negotiable
instruments, mortgages, or deeds of trust, security agreements, financing
statements, documents providing for the acquisition, mortgage, or disposition of
the Company's property, assignments, bills of sale, leases, partnership
agreements, and any other instruments or documents necessary, in the opinion of
the Manager, to accomplish the purposes of the Company;




5.3.7.  To employ accountants, legal counsel, managing agents, or other experts
to perform services for the Company and to compensate them from Company funds;




5.3.8.  To enter into any and all other agreements on behalf of the Company,
with any other Person for any purpose, in such forms as the Manager may approve;




5.3.9.  To do and perform all other acts as may be necessary or appropriate to
accomplish the purposes of the Company including filing any reorganization
proceeding; and




5.3.10.  To take such other actions as do not expressly require the consent of
the Members under this Agreement.




A Manager may act by a duly authorized attorney-in-fact. Unless authorized to do
so by this Agreement or by the Manager,
















no Member, agent, or employee of the Company shall have any power or authority
to bind the Company in any way, to pledge its credit, or to render it liable for
any purpose.




5.4.

Actions Requiring Approval of the Members.  In addition to those actions for
which this Agreement specifically requires the consent of the Members, the
Manager shall not take any of the following actions without first obtaining the
approval of a Majority in Interest of the Members:




5.4.1.  Amend the Articles, except that any amendments required under the Act to
correct an inaccuracy in the Articles may be filed at any time by the Manager;




5.4.2.  Sell or otherwise dispose of all or substantially all of the assets of
the Company in a single transaction or a series of related transactions; or




5.4.3.  Approve a plan of merger or consolidation of the Company with or into
one or more business entities.




5.5.

Manager Has No Exclusive Duty to Company.  The Manager shall not be required to
manage the Company as the Manager's sole and exclusive function and the Manager
may engage in other business and investment activities in addition to those
relating to the Company. Neither the Company nor any Interest Holder shall have
any right, solely by virtue of this Agreement or its relationship to a Manager
or the Company, to share or participate in any such other investments or
activities of the Manager or to the income or proceeds derived therefrom. The
Manager shall not have any obligation to disclose any such other
















investments or activities to the Interest Holders unless it is competitive with
or otherwise actually or potentially adversely affects the business or property
of the Company.




5.6.

Resignation.  The Manager may resign as a Manager at any time by giving at least
fifteen (15) days' written notice of his resignation to all the Members.




5.7.

Removal.  The Manager may be removed, with or without cause, on fifteen (15)
days' written notice by the affirmative vote of a Majority in Interest of the
Members, without liability or obligation except as may be provided in any
written contract between the Manager and the Company, provided such contract has
been approved by the Members as provided herein.




5.8.

Vacancies.  Any vacancy occurring for any reason in the office of the Manager of
the Company shall be filled by the affirmative vote of a Majority in Interest of
the Members.




5.9.

Compensation and Expenses.  The Company may enter into management or employment
contracts, under such terms and conditions and providing for such compensation
as shall be approved by the  Manager as provided herein, with one or more
Managers or Interest Holders or Persons Affiliated with the Manager or Interest
Holders.  It is the expectation of ILX and Bruno that ILX will be paid
reasonable market rate management and development fees for the development of
the Property.  However, ILX shall not be reimbursed for its corporate and
administrative expenses not directly related to the Company’s property.



















5.10.

Books and Records. At the expense of the Company, the Manager shall keep or
cause to be kept complete and accurate books and records of the Company and
supporting documentation of transactions with respect to the conduct of the
Company's business. The books and records shall be maintained in accordance with
sound accounting practices and kept at the Company's registered office and such
other location or locations as the Manager shall from time to time determine. At
a minimum the Company shall keep at its registered office the following records:




5.10.1.  A current list of the full name and last known business, residence, or
mailing address of each Member, Manager and Interest Holder;




5.10.2.  A copy of the initial Articles and all amendments thereto and
restatements thereof;




5.10.3.  Copies of the Company's federal, state, and local income tax returns
and reports, if any, for the three most recent fiscal years;




5.10.4.  Copies of this Agreement and all amendments hereto or restatements
hereof, including any prior operating agreements no longer in effect;




5.10.5.  Copies of any documents relating to a Member's obligation to contribute
cash, property, or services to the Company;



















5.10.6.  Copies of any financial statements of the Company for the three most
recent fiscal years; and




5.10.7.  Copies of minutes of all meetings of the Members and all written
consents obtained from Members for actions taken by Members without a meeting.




5.11.

Access to Books and Records.  Upon written request to the Manager, each Member
shall have the right, during normal business hours, to inspect and copy, at the
Member's expense, the Company's books and records.




5.12.

Returns and Other Elections.  The Manager shall cause the preparation and timely
filing of all tax returns required to be filed by the Company pursuant to the
Code and all other tax returns deemed necessary and required in each
jurisdiction in which the Company does business. All elections permitted to be
made by the Company under federal or state laws shall be made by the Manager in
its sole discretion.




5.13.

Annual Accounting Period. The annual accounting period of the Company

shall be its Fiscal Year. The Company's Fiscal Year shall be selected by the
Manager, subject to the requirements and limitations of the Code.




5.14.

Reports. Within one hundred twenty (120)  days after the end of each Fiscal Year
of the Company, the Manager shall cause to be sent to each Person who was a
Member at any time during the Fiscal Year then ended a complete accounting of
















the affairs of the Company for the Fiscal Year then ended. In addition, within
one hundred twenty (120) days after the end of each Fiscal Year of the Company,
the Manager shall cause to be sent to each Person who was an Interest Holder at
any time during the Fiscal Year then ended, that tax information concerning the
Company which is necessary for preparing the Interest Holder's income tax
returns for that year. At the request of any Member, and at the Member's
expense, the Manager shall cause an audit of the Company's books and records to
be prepared by independent accountants for the period requested by the Member.




5.15.

Tax Matters Partner. The Manager shall be the Company's tax matters partner
(“Tax Matters Partner”) unless the Members designate another person to serve in
this capacity. The Tax Matters Partner shall have all powers and
responsibilities provided in Code Section 6221, et seq. The Tax Matters Partner
shall keep all Members informed of all notices from government taxing
authorities which may come to the attention of the Tax Matters Partner. The
Company shall pay and be responsible for all reasonable third-party costs and
expenses incurred by the Tax Matters Partner in performing those duties. A
Member shall be responsible for any costs incurred by the Member with respect to
any tax audit or tax-related administrative or judicial proceeding against any
Member, even though it relates to the Company. The Tax Matters Partner shall not
compromise any dispute with the Internal Revenue Service without the approval of
a Majority in Interest of the Members.




5.16.

Title to Company Property.




5.16.1.

Except as provided in Section 5.16.2, all real and personal property acquired by
the Company shall be acquired and held by the Company in its name.



















5.16.2.

The Members may direct that legal title to all or any portion of the Company's
property be acquired or held in a name other than the Company's name. Without
limiting the foregoing, the Manager may cause title to be acquired and held in
its name or in the names of trustees, nominees, or straw parties for the
Company. It is expressly understood and agreed that the manner of holding title
to the Company's property (or any part thereof) is solely for the convenience of
the Company and all of that property, and all revenue and expenses therefrom,
shall be treated as Company property.







Section VI

Members




6.1.

Meetings. Unless otherwise prescribed by the Act, meetings of the Members may be
called, for any purpose or purposes, by the Manager or by a Majority in Interest
of the Members.




6.2.

Place of Meetings. Whoever calls the meeting may designate any place, either
within or outside the State of Arizona, as the place of meeting for any meeting
of the Members.




6.3.

Notice of Meetings.  Except as provided in this Agreement, written notice
stating the date, time, and place of the meeting, and the purpose or purposes
for which the meeting is called, shall be delivered not less than three (3) nor
more than fifty (50) days before the date of the meeting, either personally or
by
















mail, facsimile, or overnight or next-day delivery services by or at the
direction of the Manager or the person or persons calling the meeting, to each
Member entitled to vote at such meeting. If mailed, such notice shall be deemed
to be delivered two (2) days after deposited in the United States mail, postage
prepaid, addressed to the Member at his or her address as it appears on the
books of the Company. If transmitted by way of facsimile, such notice shall be
deemed to be delivered on the date of such facsimile transmission to the fax
number, if any, for the respective Member which has been supplied by such Member
to the Manager and identified as such Member's facsimile number. If transmitted
by overnight or next-day delivery, such notice shall be deemed to be delivered
on the next business day after deposit with the delivery service addressed to
the Member at his or her address as it appears on the books of the Company. When
a meeting is adjourned to another time or place, notice need not be given of the
adjourned meeting if the time and place thereof are announced at the meeting at
which the adjournment is taken, unless the adjournment is for more than thirty
(30) days. At the adjourned meeting the Company may transact any business which
might have been transacted at the original meeting.




6.4.

Meeting of All Members.  If all of the Members shall meet at any time and place,
including by conference telephone call, either within or outside of the State of
Arizona, and consent to the holding of a meeting at such time and place, such
meeting shall be valid without call or notice.




6.5.

Record Date.  For the purpose of determining Members entitled to notice of or to
vote at any meeting of Members or any adjournment thereof, the date on which
notice of the meeting is mailed shall be the record date for such determination
of Members. When a determination of Members entitled to vote at any meeting of
Members has been made as provided in this Section, such
















determination shall apply to any adjournment thereof, unless notice of the
adjourned meeting is required to be given pursuant to Section 6.3.




6.6.

Quorum.  A Majority in Interest of the Members, represented in person or by
proxy, shall constitute a quorum at any meeting of Members. Business may be
conducted once a quorum is present.




6.7.

Voting Rights of Members.  Each Member shall be entitled to vote based on its
Percentage Interest. If all or a portion of an Interest is transferred to an
assignee who does not become a Member, the Member from whom the Interest is
transferred shall no longer be entitled to vote the Interest transferred nor
shall the transferred Interest be considered outstanding for any purpose
pertaining to meetings or voting. No withdrawn Member shall be entitled to vote
nor shall such Member's Interest be considered outstanding for any purpose
pertaining to meetings or voting.




6.8.

Manner of Acting.  Unless otherwise provided in the Act, the Articles of
Organization, or this Agreement, the affirmative vote of a Majority in Interest
of the Members at a meeting at which a quorum is present shall be the act of the
Members.




6.9.

Proxies.  At all meetings of Members a Member may vote in person or by proxy
executed in writing by the Member or by a duly authorized attorney-in-fact. Such
proxy shall be filed with the Manager of the Company before or at the time of
its exercise. No proxy shall be valid after eleven (11) months from the date of
its execution, unless otherwise provided in the proxy.



















6.10.

Action by Members without a Meeting.  Any action required or permitted to be
taken at a meeting of Members may be taken without a meeting if the action is
evidenced by one or more written consents describing the action taken,
circulated to all the Members with an explanation of the background and reasons
for the proposed action, signed by that percentage or number of the Members
required to take or approve the action. Any such written consents shall be
delivered to the Manager of the Company for inclusion in the minutes or for
filing with the Company records. Action taken by written consent under this
Section shall be effective on the date the required percentage or number of the
Members have signed and delivered the consent to the Manager, unless the consent
specifies a different effective date. The record date for determining Members
entitled to take action without a meeting shall be the date the written consent
is circulated to the Members.




6.11.

Telephonic Communication.  Members may participate in and hold a meeting by
means of conference telephone or similar communications equipment by means of
which all persons participating in the meeting can hear each other, and
participation in such meeting shall constitute attendance and presence in
person, except where the Member participates in the meeting for the express
purpose of objecting to the transaction of any business on the ground the
meeting is not lawfully called or convened.




6.12.

Waiver of Notice.  When any notice is required to be given to any Member, a
waiver thereof in writing signed by the Person entitled to such notice, whether
before, at, or after the time stated therein, shall be equivalent to the giving
of such notice.






















Section VII

Transfers and Withdrawals




7.1.

Transfers.  Except as otherwise provided in this Section VII, no Member may
Transfer all, or any portion of, or any interest or rights in, the Membership
Rights owned by the Member, and no Interest Holder may Transfer all, or any
portion of, or any interest or rights in, any Interest without the prior written
consent of the Manager which consent may be withheld in the Manager's sole and
absolute discretion. Any sale or foreclosure of a security interest will itself
constitute a Transfer independent of the grant of security. Each

Member hereby acknowledges the reasonableness of this prohibition in view of the
purposes of the Company and the relationship of the Members. The Transfer of any
Membership Rights or Interests in violation of the prohibition contained in this
Section VII shall be deemed invalid, null, and void, and of no force or effect.
Any Person to whom Membership Rights or an Interest are attempted to be
transferred in violation of this Section VII shall not be entitled to vote on
matters coming before the Members, participate in the management of the Company,
act as an agent of the Company, receive allocations or distributions from the
Company, or have any other rights in or with respect to the Membership Rights or
Interest.




7.2.

Withdrawal.  Except as otherwise provided in this Agreement, no Member shall
have the right or power to Withdraw from the Company. Any such withdrawal shall
constitute a material breach of this Agreement and the Company shall have the
right to recover damages from the withdrawn member and to offset the damages
against any amounts otherwise distributable to such Member under this Agreement.



















7.3.

Right of First Refusal.




7.3.1.  If an Interest Holder (individually, a “Transferor”) receives a bona
fide written offer (the “Transferee Offer”) from any Person (a “Transferee”) to
purchase all or any portion of, or any interest or rights in, the Transferor's
Interest for a purchase price denominated and payable in United States dollars,
then, prior to any Transfer of the Transferor Interest, the Transferor shall
give the Manager and the Members other than the Transferor (the “Remaining
Members”) written notice (the “Transfer Notice”) containing each of the
following:




7.3.1.1.  the Transferee's identity;




7.3.1.2.  a true and complete copy of the Transferee Offer; and




7.3.1.3.  the Transferor's offer (the “Offer”) to sell the Transferor Interest
to the Company, or if the Company does not accept the Offer to the Remaining
Members, for a total price equal to the price set forth in the Transferee Offer
(the “Transfer Purchase Price”), which shall be payable in accordance with the
payment terms set forth in the Transferee Offer.




7.3.2.  The Offer to the Company shall be and remain irrevocable for a period
(the “Company Offer Period”) ending at 11:59 P.M. local time at the Company's
principal office, on the thirtieth (30th) day following the date the Transfer
Notice is given to the Company. At any time during the Company Offer Period, the
Company may, by the vote of a Majority in Interest of the Remaining Members,
accept the offer by giving written notice of
















its acceptance.  The Transferor shall not be deemed a Member for the purpose of
the vote on whether the Company shall accept the Offer. If the Company accepts
the Offer, then the Company shall fix a closing date (the “Transfer Closing
Date”) for the purchase, which shall not be more than ninety (90) days after the
expiration of the Company Offer Period.




7.3.3.  If the Company accepts the Offer, the Transfer Purchase Price shall be
paid in accordance with the payment terms set forth in the Transferee Offer.




7.3.4.  If the Company rejects the Offer or fails to accepts the Offer (within
the time and in the manner specified in this Section), then the Transferor shall
offer to sell the Transferor Interest to the Remaining Members for a total price
equal to the price set forth in the Transferee Offer (the “Transfer Purchase
Price”), which shall be payable in accordance with the payment terms set forth
in the Transferee Offer.




7.3.5.  The Offer shall be and remain irrevocable for a period (the “ Member
Offer Period”) ending at 11:59 P.M. local time at the Company's principal
office, on the thirtieth (30th) day following the date the Company Offer
expired. At any time during the Member Offer Period, a Remaining Member may
accept the offer by notifying the Transferor in writing that the Remaining
Member intends to purchase all, but not less than all, of the Transferor
Interest. If two (2) or more Remaining Members desire to accept the Offer, then,
in the absence of an agreement between or among them, each such Remaining Member
shall purchase the Transferor Interest in the proportion that his respective
Percentage Interest bears to the total Percentage Interests of all of the
Remaining Members who desire to accept the Offer. If one or more Remaining
Members accept the Offer, then the parties shall fix a
















closing date (the “Transfer Closing Date”) for the purchase, which shall not be
more than ninety (90) days after the expiration of the Member Offer Period.




7.3.6.  If any Remaining Member accepts the Offer, the Transfer Purchase Price
shall be paid in accordance with the payment terms set forth in the Transferee
Offer.




7.3.7.  If no Remaining Member accepts the Offer (within the time and in the
manner specified in this Section), then the Transferor shall be free for a
period (the “Free Transfer Period”) of thirty (30) days after the expiration of
the Member Offer Period to Transfer the Transferor Interest to the Transferee,
for the same or greater price and on the same terms and conditions as set forth
in the Transfer Notice. The Transfer shall be subject, however, to the
Conditions Precedent contained in Section 7.5. If the Transferor does not
Transfer the Transferor Interest within the Free Transfer Period, the
Transferor's right to Transfer the Transferor Interest pursuant to this Section
shall cease and terminate.




7.3.8.  Any Transfer by the Transferor after the last day of the Free Transfer
Period or without strict compliance with the terms, provisions, and conditions
of this Section and the other terms, provisions, and conditions of this
Agreement, shall be null and void and of no force or effect.




7.4.

Option on Death or Bankruptcy.  On the death, bankruptcy, or similar event
described in Section 29-733(4) or (5) of the Act (whether voluntary or
involuntary) of a Member or Interest Holder, the Member or Interest Holder (or
such Person's estate) shall
















offer, or shall automatically be deemed to have offered, to sell the Member's or
Interest

Holder's Interest to the Company or its nominee. Upon the approval of a
Majority-in-Interest of the Members other than the offering Member, the Company
or its nominee shall have the right and option, within seventy-five (75) days
after the Members's actual knowledge of the death, bankruptcy, or similar event,
to acquire the Interest, for the purchase price and on the terms set forth in
Exhibit B attached hereto and made a part hereof. If the Interest is not
purchased by the Company or its nominee, the Interest shall be transferred to
the assignee of the Interest but shall remain fully subject to and bound by the
terms of this Agreement.




7.5.

Conditions Precedent.  After satisfying the other restrictions contained in
Section VII, a Person may Transfer all or any portion of or any interest or
rights in the Person's Interest only if the following conditions (“Conditions of
Transfer”) are satisfied:




7.5.1.  A duly executed and acknowledged written instrument of assignment is
filed with the Company;




7.5.2.  The transferee agrees to be bound by the terms and conditions of this
Agreement, including without limitation the provisions of this Section VII;




7.5.3.  The Manager, Members, and the Company are reimbursed prior to the
Transfer for any reasonable expenses incurred in connection with such Transfer;



















7.5.4.  The transferor and transferee agree in writing to indemnify and hold the
Manager, Members, and the Company harmless for, from, and against any loss,
liability, claim, or expense arising out of the Transfer;




7.5.5.  The Transfer will not cause a termination of the Company under Section
708 of the Code; provided, however, that the requirement of this Subsection
shall be waived if the Company receives the written opinion of its attorney that
such termination will not have a material adverse effect on the Company or its
Interest Holders; and




7.5.6.  The Transfer will not require registration of Interests or Membership
Rights under any federal or state securities laws.




7.6.

No Transfer of Membership Rights.  The Transfer of an Interest shall not result
in the Transfer of any of the Transferring Member's other Membership Rights, if
any, and unless the transferee is admitted as a Member pursuant to Section VII
of this Agreement, the transferee shall only be entitled to receive, to the
extent transferred, the share of distributions, including distributions
representing the return of contributions, and the allocation of Profits and
Losses (and other items of income, gain, or deduction), to which the
Transferring Member would have otherwise been entitled with respect to the
Transferring Member's Interest. The transferee shall have no right to
participate in the management of the business and affairs of the Company or to
become or to exercise any rights of a Member.




7.7.

Substitute Members. Notwithstanding any provision of this Agreement to the
contrary, an assignee of a Member may only
















be admitted as a substitute Member upon the written consent of the Manager.
Notwithstanding the foregoing, an assignee of the Manager's Interest as a Member
may only be admitted as a substitute Member on the written consent of a Majority
in Interest of the non-transferring Members, which

may be withheld in the Members' sole and absolute discretion.




7.8.

Additional Members. The Company shall not issue additional Interests after the
date of formation of the Company without the written consent or approval of the
Manager, which consent may be withheld in the Manager's sole and absolute
discretion.




7.9.

Expenses. Expenses of the Company or of any Interest Holder or Manager
occasioned by transfers of Interests shall be reimbursed to the Company,
Interest Holder, or Member or Manager, as the case may be, by the transferee.




7.10.

Distributions on Withdrawal. Upon the occurrence of an Event of Withdrawal with
respect to a Member, the withdrawn Member shall not be entitled to receive a
withdrawal distribution but the withdrawn Member (or the withdrawn Member's
personal representatives, successors, and assigns) shall be entitled to receive
the share of distributions, including distributions representing a return of
Capital Contributions, and the allocation of Profits and Losses, to which the
withdrawn Member otherwise would have been entitled if the Event of Withdrawal
had not occurred, during the continuation of the business of the Company and
during and on completion of winding up. If the Event of Withdrawal violated this
Agreement, the distributions paid to the withdrawn Member shall be offset by any
damages suffered by the Company or its Members as a result of the Event of
Withdrawal.



















Section VIII

Dissolution and Termination




8.1.

Dissolution.




8.1.1.

Events of Dissolution. The Company will be dissolved

upon the occurrence of any of the following events:




8.1.1.1.

Upon the written consent of a Majority in Interest of the Members;

8.1.1.2.

Upon the entry of a decree of dissolution under Section 29-785 of the Act or an
administrative dissolution under Section 29-786 of the Act;




8.1.1.3.

Upon the occurrence of any Event of Withdrawal with respect

to any Member who is a Manager, unless within ninety (90) days after the
occurrence of the Event of Withdrawal the business of the Company is continued
by the specific consent of a Majority in Interest of the remaining Members.
Except as provided in this Section 8.1.1.5, an Event of Withdrawal with respect
to a Member shall not cause a dissolution and the Company shall automatically
continue following such an Event of Withdrawal;




8.1.1.4.

Upon the sale or other disposition of all or substantially all of the Company's
assets and receipt by the
















Company of the proceeds therefrom.




8.1.1.5

Upon the occurrence of an Event of Withdrawal of the last remaining Member
unless within 90 days all assignees of Interests in the Company consent in
writing to admit at least one Member pursuant to A.R.S. Section 29-731(B)(4) to
continue the business of the Company.




8.2.

Distributions and Other Matters. The Company shall not terminate until its
affairs have been wound up and its assets distributed as provided herein.
Promptly upon the dissolution of the Company, the Manager shall cause to be
executed and filed a Notice of Winding Up with the Arizona Corporation
Commission in accordance with Section 29-781 of the Act, and will liquidate the
assets of the Company and apply and distribute the proceeds of such liquidation,
or distribute the Company's assets in kind, as follows and in the following
order:




8.2.1.

Ordinary Debts. To payment of the debts and liabilities of the Company,
including debts owed to Interest Holders or the Manager, in the order of
priority provided by law; provided that the Company shall first pay, to the
extent permitted by law, liabilities with respect to which any Interest Holder
or Manager is or may be personally liable;




8.2.2.

Reserves and Distributions. To the setting up of such reserves as the Manager
may deem reasonably necessary for any contingent or unforeseen liabilities or
obligations of the Company arising out of or in connection with the Company
business;



















8.2.3.

Remainder. The balance of the proceeds shall be distributed to the Interest
Holders in accordance with the positive balance in their Capital Accounts,
determined as though all of the Company assets were sold for cash at their fair
market value as of the date of distribution. Any such distributions shall be
made in accordance with the timing requirements of Treasury Regulation Section
1.704-1(b)(2)(ii)(b)(2).




8.3.

Deficit Capital Accounts. Notwithstanding anything to the contrary in this
Agreement, if any Interest Holder's Capital Account has a deficit balance
(taking into account all contributions, distributions, and allocations for the
year in which a liquidation occurs), the Interest Holder shall not be obligated
to make any contribution to the capital of the Company and the negative balance
of such Interest Holder's Capital Account shall not be considered a debt owed by
the Interest Holder to the Company or to any other person for any purpose
whatsoever.




8.4.

Rights of Interest Holders—Distributions of Property. Except as otherwise
provided in this Agreement, each Interest Holder shall look solely to the assets
of the Company for the return of his or her Capital Contribution and shall have
no right or power to demand or receive property other than cash from the
Company. No Interest Holder shall have priority over any other Interest Holder
for the return of his or her Capital Contributions, distributions, or
allocations.




8.5.

Articles of Termination. When all the assets of the Company have been
distributed as provided herein, the Manager shall cause to be executed and filed
Articles of Termination as required by the Act.



















Section IX

Other Interests of an Interest Holder or Manager




Any Interest Holder or Manager may engage in or possess interests in other
business ventures of every nature and description, independently or with others.
Neither the Company nor any Interest Holder or Manager shall have any right to
any independent ventures of any other Interest Holder or Manager or to the
income or Profits derived therefrom. The fact that an Interest Holder or
Manager, a member of his or her Family, or an Affiliate is employed by, or owns,
or is otherwise directly or indirectly interested in or connected with, any
person, firm, or corporation employed or retained by the Company to render or
perform services, including without limitation, management, contracting,
mortgage placement, financing, brokerage, or other services, or from whom the
Company may buy property or merchandise, borrow money, arrange financing, or
place securities, or may lease real property to or from the Company, shall not
prohibit the Company from entering into contracts with or employing that person,
firm, or corporation or otherwise dealing with him or it, and neither the
Company nor any of the Interest Holders or Manager as such shall have any rights
in or to any income or Profits derived therefrom.







Section X

Indemnity



















10.1.

Indemnity Rights.  The Company shall indemnify each Manager or Interest Holder
who was or is a party or is threatened to be made a party to any threatened,
pending, or completed action, suit, or proceeding, whether civil, criminal,
administrative, or investigative, by reason of his or her actions as a Manager
or Interest Holder or by reason of his or her acts while serving at the request
of the Company as a director, officer, employee, or agent of another
corporation, partnership, joint venture, trust, or other enterprise, against
expenses, including attorneys' fees, and against judgments, fines, and amounts
paid in settlement actually and reasonably incurred by him or her in connection
with such action, suit, or proceeding, provided that the acts of such Manager or
Interest Holder were not committed with gross negligence or willful misconduct,
and, with respect to any criminal action or proceeding, such Manager or Interest
Holder had no reasonable cause to believe his or her conduct was unlawful. The
termination of any action, suit, or proceeding by judgment, order, settlement,
or conviction, or upon a plea of no contest or its equivalent, shall not, in and
of itself, create a presumption that the Manager or Interest Holder acted with
gross negligence or willful misconduct, or with respect to any criminal action
or proceeding, had reasonable cause to believe that his or her conduct was
unlawful.




10.2.

Notice and Defense.  Any Manager or Interest Holder who is or may be entitled to
indemnification shall give timely written notice to the Company, the Manager and
Interest Holders that a claim has been or is about to be made against it, shall
permit the Company to defend it through legal counsel of its own choosing, and
shall cooperate with the Company in defending against the claim. The Manager, or
in the event the Manager is seeking indemnity a Majority-in-Interest of the
Interest Holders other than the Manager, shall have the sole power and authority
to determine the terms and conditions of any settlement of the claim.



















10.3.

Other Sources.  The indemnification provided for herein shall apply only in the
event, and to the extent that, the person is not entitled to indemnification, or
other payment, from any other source (including insurance), and the Company's
indemnity obligations hereunder shall be in excess of any indemnification or
other payment provided by such other source.




10.4.

Survival.  The indemnification provided for herein shall continue as to a person
who has ceased to be a Interest Holder or Manager and shall inure to the benefit
of the heirs, personal representatives, and administrators of such person.













Section XI

Miscellaneous




11.1.

Notices.  Any notice, demand, offer, or other communication which any person is
required or may desire to give to any other person shall be delivered in person
or by United States mail, facsimile, or overnight or next-day delivery service.
If mailed, such notice shall be deemed to be delivered two (2) days after
deposited in the United States mail, postage prepaid, addressed to the person at
his or her address as it appears on the books of the Company. If transmitted by
way of facsimile, such notice shall be deemed to be delivered on the date of
such facsimile transmission to the fax number, if any, for the person which has
been supplied by such person and identified as such person's facsimile number.
If transmitted by overnight or next-day delivery, such notice shall be deemed to
be delivered on the next
















business day after deposit with the delivery service addressed to the person at
his or her address as it appears on the books of the Company.




11.2.

Bank Accounts.  All funds of the Company shall be deposited in a bank account or
accounts opened in the Company's name. The Manager shall determine the
institution or institutions at which the accounts will be opened and maintained,
the types of accounts, and the Persons who will have authority with respect to
the accounts and the funds therein.




11.3.

Partial Invalidity.  The invalidity of any portion of this Agreement will not
affect the validity of the remainder hereof.




11.4.

Governing Law; Parties in Interest.  This Agreement will be governed by and
construed according to the laws of the State of Arizona without regard to
conflicts of law principles and will bind and inure to the benefit of the heirs,
successors, assigns, and personal representatives of the parties.   In the event
for any reason a matter is not arbitrated pursuant to Section 12 of this
Agreement, exclusive jurisdiction for all legal disputes by or among ILX, Bruno
and the Company shall be in the Superior Court of Maricopa County, Arizona.




11.5.

Amendment.  This Agreement may only be amended, restated, or revoked by the
written consent of a Majority in Interest of the Members provided, however, that
any provision of this Agreement requiring a vote or consent of more than a
Majority in Interest of the Members may only be amended by the written consent
of the Members holding the Percentage Interest required to take or approve the
action set forth in that provision.



















11.6.

Execution in Counterparts. This Agreement may be executed in counterparts, all
of which taken together shall be deemed one original.




11.7.

Titles and Captions. All article, section, or paragraph titles or captions
contained in this Agreement are for convenience only and are not deemed part of
the context thereof.




11.8.

Pronouns and Plurals. All pronouns and any variations thereof are deemed to
refer to the masculine, feminine, neuter, singular, or plural as the identity of
the person or persons may require.




11.9.

Waiver of Action for Partition. The Manager and each of the Interest Holders
irrevocably waives any right that he or she may have to maintain any action for
partition with respect to any of the Company Property.   Notwithstanding the
preceding sentence, it is the intent of the Members that the Company will sell
to Bruno a one-half (½) acre site of the property for Bruno’s personal use in a
location to be mutually agreed-upon by the Members.   Bruno will pay cash for
the ½ acre.  The purchase shall close escrow by December 31, 2006.  The purchase
price will be the sum of the following.




A.

The purchase price of the Property of $8,400,000, plus closing costs, will be
divided by the net acreage remaining after the contribution of what is
contemplated will be approximately three (3) acres to a charitable foundation
for Community Facilities.  For example, if 3 of the 21 acres are contributed to
the charitable foundation,
















then the sales price of the ½ acre will be $8,400,000 divided by 18 acres
divided by 2 (to reflect the one-half acre), for a sales price for the ½ acre of
$233,333.




B.

Bruno shall pay all closing costs including title and escrow on the sale of the
½ acre of property.




C.

Company shall reasonably determine the pro-rata costs attributable to the ½ acre
for all carrying costs, off-site and on-site work to bring utilities and other
civil engineering work onto the Property.  This cost shall be divided by the net
acreage as determined in Paragraph A above (i.e. 18 acres) and Bruno shall pay
the allocation costs for the one-half acre.




If there are any additional costs in extending utilities onto the ½ acre site
from locations on the Property, then Bruno shall pay such extension costs.




11.10.

Entire Agreement. This Agreement contains the entire understanding between the
parties, and supersedes any prior understandings and agreements between or among
them with respect to the subject matter hereof.




11.11.

Conflicts of Interest. The parties hereby acknowledge that (i) Spector Law
Offices, P.C. and Al Spector (Spector) have  represented ILX in connection with
the formation of the Company and the drafting of this Operating Agreement, (ii)
that each of the other parties have been advised to seek independent counsel in
connection with such matters, and (iii) that Spector does not represent any
Member other than ILX either
















directly or indirectly through the Company. Payment of Spector's fees by the
Company shall not alter or amend any of the relationships contemplated in this
paragraph. ILX and Bruno agree that Spector shall represent the Company in its
development matters and Bruno waives in full any conflict or the right to
maintain any claim of conflict against Spector or ILX as a result of Spector’s
work.   

11.12.

Estoppel Certificate. Each Member shall, within ten (10) days after written
request by any Member or the Manager, deliver to the requesting Person a
certificate stating, to the Member's knowledge, that: (a) this Agreement is in
full force and effect; (b) this Agreement has not been modified except by any
instrument or instruments identified in the certificate; and (c) there is no
default hereunder by the requesting Person, or if there is a default, the nature
and extent thereof.




Section XII

Arbitration




If the parties are unable to resolve any dispute arising out of this Agreement
either during or after its term informally, including the question as to whether
any particular matter is arbitrable, the parties agree to submit the matter to
binding arbitration. In the event the parties have not agreed upon an arbitrator
within twenty (20) days after either party has demanded arbitration, either
party may file a demand for arbitration with the Phoenix regional office of the
American Arbitration Association (“AAA”) and a single arbitrator shall be
appointed in accordance with the then existing Commercial Arbitration Rules of
the AAA. Discovery may be conducted either upon mutual consent of the parties,
or by order of the arbitrator upon good cause being shown. In ruling on motions
pertaining to discovery, the arbitrator shall consider that the purpose of
arbitration is to provide for the efficient and
















inexpensive resolution of disputes, and the arbitrator shall limit discovery
whenever appropriate to insure that this purpose is pre~served. The dispute
between the parties shall be submitted for determination within sixty (60) days
after the arbitrator has been selected. The decision of the arbitrator shall be
rendered within thirty (30) days after the conclusion of the arbitration
hearing. The decision of the arbitrator shall be in writing and shall specify
the factual and legal basis for the decision. Upon stipulation of the parties,
or upon a showing of good cause by either party, the arbitrator may lengthen or
shorten the time periods set forth herein for conducting the hearing or for
rendering a decision. The decision of the arbitrator shall be final and binding
upon the parties. Judgment to enforce the decision of the arbitrator, whether
for legal or equitable relief, may be entered in any court having jurisdiction
thereof, and the parties hereto expressly and irrevocably consent to the
jurisdiction of the Arizona courts for such purpose. The arbitrator shall
conduct all proceedings pursuant to the then existing Commercial Arbitration
Rules of the AAA, to the extent such rules are not inconsistent with the
provisions of this Article III. The Uniform Rules of Procedure for Arbitration
shall not apply to any arbitration proceeding relating to the subject matter or
terms of the documents. In the event a dispute is submitted to arbitration
pursuant to this Section, the prevailing party shall be entitled to the payment
of its reasonable attorneys' fees and costs, as determined by the arbitrator.
Each of the parties shall keep all disputes and arbitration proceedings strictly
confidential, except for disclosures of information required by applicable law
or regulation.







SECTION XIII

Indemnification of Claim by Ascender



















Bruno agrees to indemnify and hold harmless ILX, and its directors, officers,
agents and shareholders, and the Company from any claim of any kind by a
Ascender Partners or any of its related entities, owners or affiliated Persons
claiming an interest in the  Property or in the profits from the Property.   In
the event any claim is made by Ascender Partners, ILX and the Company shall have
approval rights in selecting legal counsel to represent ILX and the Company.
 Bruno shall pay all legal fees, costs in any proceeding and in the event there
is a final settlement or judgment with monies to be paid to Ascender Partners,
then Bruno shall pay such amounts in full.







SECTION XIV

Termination of Prior Venture Agreements






14.1

Close of Escrow.  Prior to the close of the escrow agreements reflected as items
1 and 2 of the Preamble, the Company shall fund the monies to close the escrows
into Pioneer Title Agency and each of the Members shall sign any and all
documents that are necessary, in the opinion of the Manager, so that upon
completion of closing the title to the real property shall be in the name of the
Company.




14.2

Prior Venture Agreements.  The Venture Agreements reflected as items 3 and 4 of
the Preamble are terminated and no longer of any force or effect upon the
signing of this Operating Agreement by each Member and the Manager.






















IN WITNESS WHEREOF,

 the Manager and Members have executed this Operating Agreement, effective as of
the date first set forth above.















Members:




JAMES BRUNO ENTERPRISES, LLC

an Arizona limited liability company







________________________

By:

James E. Bruno

Its:

Manager







By:

_________________________

Shelly D. Bruno

Its:

Manager




ILX RESORTS INCORPORATED, an

Arizona corporation







By:

_________________________

Joseph P. Martori, Sr.

Its:

Chairman and CEO
















Manager:




ILX RESORTS INCORPORATED, an

Arizona corporation







By:

_________________________

Joseph P. Martori, Sr.

Its:

Chairman and CEO

























EXHIBIT B




FORMULA FOR DETERMINING THE PURCHASE PRICE OF A MEMBER'S INTEREST AND PAYMENT
TERMS PURSUANT TO SECTION 7.4







When required pursuant to Section 7.4 of this Agreement, the value of an
Interest will be determined by an appraiser experienced in valuing businesses
similar to that of the Company, jointly selected by the Company and the offering
Member, Interest Holder, or such Person's estate (the “Offering Member”) within
fifteen (15) days after the Manager's actual knowledge of the Offering Member's
death or bankruptcy. The cost of the appraiser shall be borne equally by the
Company and the Offering Member. If a mutually satisfactory appraiser cannot be
selected, then the Company and the Offering Member each shall select and pay for
its own appraiser and the two appraisers shall attempt to reconcile their
valuations to arrive at a single valuation. If they are unable to do so, they
shall jointly select a third appraiser to value the Offering Member's Interest.
The cost of the third appraiser shall be borne equally by the Company and the
Offering Member. The three appraisers shall thereafter attempt to reconcile
their valuations to arrive at a single valuation. If they are unable to do so,
then the middle of the three appraisals shall be used as the valuation.




If applicable, each party shall appoint its appraiser within seven (7) days
after the parties determine they cannot agree on a single appraiser. The two
appraisers appointed shall select a third appraiser within seven (7) days after
they determine they cannot
















agree on a single valuation. The appraisers shall be instructed to provide their
valuations within thirty (30) days after their appointment.




Payment of the Offering Member's Interest shall be due and payable by the
Company as follows: ten percent (10%) in cash within sixty (60) days after
acceptance by the Company of the offer to purchase the Offering Member's
Interest and the balance in ten (10) equal semi-annual installments commencing
on the six (6) month anniversary of the initial down-payment, together with
interest on the unpaid balance from time to time outstanding until paid at the
lowest Applicable Federal Rate under the Code for debts of similar maturity
(such rate to be determined and fixed as of the date of the initial payment
hereunder), payable at the same time as and in addition to the installments of
principal.

















































OPERATING AGREEMENT

OF

ILX-BRUNO L.L.C.

an Arizona limited liability company
















Dated August 19, 2005









